NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NESTOR SALVADOR BULNES MEJIA,                   No.    18-72378

                Petitioner,                     Agency No. A070-067-283

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      Nestor Salvador Bulnes Mejia, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review de novo whether a conviction is an


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
aggravated felony. Ramirez-Villalpando v. Holder, 645 F.3d 1035, 1038 (9th Cir.

2011). We review for abuse of discretion the agency’s particularly serious crime

determination and review for substantial evidence the agency’s denial of CAT

relief. Konou v. Holder, 750 F.3d 1120, 1124, 1127 (9th Cir. 2014). We deny the

petition for review.

      Bulnes Mejia’s conviction under California Penal Code (“CPC”) § 211 is an

aggravated felony, as “specific intent to steal is an essential element of § 211

robbery.” United States v. Martinez-Hernandez, 932 F.3d 1198, 1206 (9th Cir.

2019). Thus, the agency did not err in concluding that Bulnes Mejia is not eligible

for asylum. See 8 U.S.C. § 1158(b)(2)(A)(ii), (B)(i).

      The agency did not abuse its discretion in determining that Bulnes Mejia’s

CPC § 211 conviction is a particularly serious crime that bars him from

withholding of removal. The agency correctly identified the applicable standard

and analyzed the nature of the conviction, the sentence imposed, and the

underlying facts and circumstances of the offense. See Arbid v. Holder, 700 F.3d

379, 385 (9th Cir. 2012) (no abuse of discretion where agency reviewed conviction

itself, the underlying facts of the conviction, the sentence, and petitioner’s

testimony). The record does not support Bulnes Mejia’s contention that the agency

did not consider his mental incapacity at the time of the crime.

      Substantial evidence supports the agency’s denial of CAT relief because


                                           2                                     18-72378
Bulnes Mejia did not establish that it is more likely than not he would be tortured if

returned to El Salvador. See Zheng v. Holder, 644 F.3d 829, 835-36 (9th Cir.

2011) (claims of possible torture were speculative).

      PETITION FOR REVIEW DENIED.




                                          3                                    18-72378